By the whole Court.
As to the plaintiff’s loss, said to be sustained by his not going to New York, through fear *397of an arrest — it is not direct damage, occasioned by being surety for the payment of the notes, but remotely consequential, and the condition of the bond does not extend to it: It was also, all antecedent to giving the bond; whereas the bond respected only what might happen subsequent.
And with respect to the defendant’s not paying the notes, which it was in the condition of the bond that he should do — he was to have a reasonable time to do it in, which he had not, as the bond was sued the next day after it was given, and the notes were at New York, where the promisee then lived.